    Case: 1:18-cv-07918 Document #: 27 Filed: 02/05/19 Page 1 of 2 PageID #:289




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


GREGORY GODFREY, et al.,         ) Case No.: 1:18-CV-07918
                                 )
             Plaintiffs,         )
                                 ) Judge Matthew F. Kennelly
                                 )
-v-                              )
                                 )
GREATBANC TRUST COMPANY, et al., ) Magistrate Judge Michael T. Mason
                                 )
             Defendants.         )
                                 )
                                 )
                                 )
                                 )
                                 )

                NOTICE OF PRESENTMENT OF MOTION TO DISMISS

       PLEASE TAKE NOTICE THAT on February 12, 2019 at 9:30am, or as soon thereafter

as counsel may be heard, the undersigned shall appear before the Honorable Judge Matthew F.

Kennelly, or any Judge sitting in his place in the courtroom usually occupied by him in Room 2103

of the Everett McKinley Dirksen United States Courthouse, 219 S. Dearborn Street, Chicago,

Illinois, and shall then and there present Defendant GreatBanc Trust Company’s Motion to

Dismiss.


Dated: February 5, 2019.
     Case: 1:18-cv-07918 Document #: 27 Filed: 02/05/19 Page 2 of 2 PageID #:290



                                                    Respectfully submitted,


                                                    /s/ Michael L. Scheier
                                                    Michael L. Scheier (Ohio 0055512)
                                                    Brian P. Muething (Ohio 0076315)
                                                    Jacob D. Rhode (Ohio 0089636)
                                                    KEATING MUETHING & KLEKAMP PLL
                                                    One E. 4th Street, Suite 1400
                                                    Cincinnati, OH 45202
                                                    Tel: (513) 579-6400
                                                    Fax: (513) 579-6457
                                                    mscheier@kmklaw.com
                                                    bmuething@kmklaw.com
                                                    jrhode@kmklaw.com
                                                    Attorneys for Defendant GreatBanc Trust
                                                    Company

                                                    And

                                                    Ross D. Taylor (6198181)
                                                    KEATING MUETHING & KLEKAMP PLL
                                                    125 S. Clark St., 17th Floor
                                                    Chicago, IL 60603
                                                    Local counsel for Defendant GreatBanc Trust
                                                    Company



                                    CERTIFICATE OF SERVICE

            I certify that on February 5, 2019, I caused true and correct copies of the foregoing to be

filed electronically using the Court’s CM/ECF system and to thereby be served upon all registered

participants identified in the Notice of Electronic Filing in this matter on this date. This document

is available for viewing and downloading on the CM/ECF system.


                                                          /s/ Michael L. Scheier
                                                          Michael L. Scheier
8978780.1




                                                   -2-
